DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Examined claim(s) 1-12 is/are rejected on the ground of non-statutory double patenting as being unpatentable over reference claim(s) 1-12 of prior U.S. Patent No. 10,816,673 B2.
A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but an examined claim is not patentably distinct from the reference claim because the examined claim is either anticipated by, or would have been obvious over, the reference claim. See, e.g. 46 USPQ2d 1226; 29 USPQ2d 2010; 225 USPQ 645.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claim(s) is generic to all that is recited in the reference claim(s).  In other words, the reference claim(s) fully encompasses the subject matter of the examined claim(s), and therefore anticipates the examined claim(s).  (Each reference claim contains all the limitations of the corresponding examined claim, plus additional limitations.)  Since the examined claim(s) is anticipated by the reference claim(s), it is not patentably distinct from the reference claim(s).  Thus the invention of the reference claim(s) is/are in effect a “species" of the “generic" invention of the examined claim(s).  It has been held that the generic invention is anticipated by the species (29 USPQ2d 2010).  Since the examined claim(s) is anticipated (fully encompassed) by the reference claim(s), the examined claim(s) is not patentably distinct from the reference claim(s), regardless of any additional subject matter present in the reference claim(s).
The limitations of examined claims 1-2 and 9-10 are included in reference claims 1-4, respectively.
The limitations of examined claims 3-5 and 11-12 are included in reference claims 5-9, respectively.
The limitations of examined claims 6-8 are included in reference claims 10-12, respectively.

Allowable Subject Matter
Claim(s) 1-12 would be allowable if amended to overcome the double patenting rejection(s) set forth in this Office Action, without the addition of new matter.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"combining, by the GNSS receiver, at least the first and second partial correlations for the first subset of the sequence of N code samples to form a complete correlation for the first subset of the sequence of N code samples; ... combining, by the GNSS receiver, at least the first and second partial correlations for the second subset of the sequence of N code samples to form a complete correlation for the second subset of the sequence of N code samples; and determining, by the GNSS receiver, a correlation value using the-at least the complete correlation for the first subset of the sequence of N code samples and the complete correlation of the second subset of the sequence of N code samples".
quoted from claim 3, in combination with the claim as a whole:
	"combine at least the first and second partial correlation results for the first subset of the sequence of N code samples to form a complete correlation result for the first subset of the sequence of N code samples; ... combine at least the first and second partial correlation results for the second subset of the sequence of N code samples to form a complete correlation result for the second subset of the sequence of N code samples; and determine a correlation value using the at least the complete correlation result for the first subset of the sequence of N code samples and the complete correlation result for the second subset of the sequence of N code samples".
quoted from claim 6, in combination with the claim as a whole:
	"using at least the first and second partial correlation results, generate a complete correlation result for the first subset of the sequence of N code samples; ... using at least the first and second partial correlation results, generate a complete correlation result for the second subset of N code samples; and determine a correlation value using at least the complete correlation result for the first subset of the sequence of N code samples and the complete correlation result of the second subset of the sequence N code samples".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
Response to Arguments
Applicant’s arguments on p. 9, with respect to the statutory double patenting rejection(s), have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

	Conclusion
Applicant's amendment of 7-5-2022 necessitated the new ground(s) of rejection presented in this Office action, e.g., claim(s) 1 was/were amended, necessitating the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648